Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaki (US Patent Application 2015/0252908).

Regarding claim 1. 
Nagasaki disclose a spool valve comprising: 

    PNG
    media_image1.png
    610
    945
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    458
    702
    media_image2.png
    Greyscale


 a spool (11) disposed in the sleeve, 
wherein the sleeve has an inflow opening (7) through which fluid flows in and an outflow opening (8) through which fluid flows out, 
the inflow opening ( as shown above)opens in a radial direction of the sleeve and
 the outflow opening opens a same side (as shown above) with the inflow opening, 
the spool has a recess (as shown above) recessed from an outer peripheral part of the spool to a center axis of the spool, 
the spool is configured movable in the sleeve in an axial direction of the sleeve, (spool slides axially as shown above to regulate the amount of flow between inflow (7) and outflow (8)) the spool controls a communication state between the inflow opening and the outflow opening through the recess by regulating a position of the recess in the axial direction, 
a closed space (area as shown above)is formed at a portion of the sleeve opposite to where the outflow opening is located.



Regarding claim 4. The spool valve according to claim 1, wherein an inner surface of the sleeve forming the closed space is curve-shaped.
 The closed space as shown would be considered curved at least in a radial direction
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki (US Patent Application 2015/0252908).

Regarding claim 2. The spool valve according to claim 1, wherein a pressure loss in the outflow opening is smaller than a pressure loss in the inflow opening.

It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art with there being only a limited number of possibilities, the pressure loss being the same or different between the two, that flow would occur without any unexpected results in either case. There is no criticality found in the specification that either situation would be required for operation.


Allowable Subject Matter
Claims 3 and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753